Citation Nr: 1315949
Decision Date: 05/15/13	Archive Date: 06/28/13

DOCKET NO. 07-00 331      DATE MAY 15 2013

On appeal from the Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder, and if so, whether service connection is warranted.

2. Entitlement to an initial compensable rating for herpes simplex II.

3. Entitlement to a rating in excess of 10 percent for hyperkeratotic folliculitis of the neck prior to May 13. 2011.

4. Entitlement to a rating in excess of 30 percent for hyperkeratotic folliculitis of the neck from May 13. 2011.

REPRESENTATION

Appellant represented by:   The American Legion

WITNESS AT HEARING ON APPEAL 

The Veteran

ATTORNEY FOR THE BOARD 

Shamil Patel, Counsel

INTRODUCTION

The Veteran served on active duty from March 1975 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. A March 2005 decision denied the Veteran's request to reopen a claim for service connection for a low back disorder, and granted service connection for herpes simplex II and assigned a noncompensable (0 percent) rating effective September 23, 2004. In an October 2009 decision, the RO denied a rating in excess of 10 percent for hyperkeratotic folliculitis of the neck.

The Veteran testified at a March 2009 Decision Review Officer (DRO) hearing, and at an October 2010 Travel Board hearing before the undersigned Veterans Law Judge (VLJ). Copies of both transcripts have been associated with the claims file.

The claims were remanded by the Board in April 2011 for additional development. The Appeals Management Center (AMC) then issued an August 2012 rating decision which granted a 30 percent rating for hyperkeratotic folliculitis of the neck effective from May 13, 2011. Notably, the Veteran filed an October 2012 notice of disagreement (NOD) with the August 2012 rating decision. He argued that the effective date of the higher 30 percent rating should be January 5, 2009. It appears that the Veteran has disagreed with the effective date of a staged rating assigned for his hyperkeratotic folliculitis. Therefore, his assertion that the staged rating should
-2-

be effective from an earlier date is part of his increased claim, and does not represent a separate effective date claim.

The Veteran recently submitted additional evidence in support of his claims, along with an appropriate waiver of RO consideration. Therefore, the Board may proceed. See 38 C.F.R. § 20.1304(c) (2012) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant). Therefore, the Board will proceed.

The Veteran's Virtual VA file has also been reviewed as part of his claim.

The issue of entitlement to service connection is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington D.C.

FINDINGS OF FACT

1. The Veteran did not appeal an August 1998 rating decision that denied service connection for a low back disability.

2. Evidence received since the August 1998 rating decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim.

3. Herpes simplex II is not treated with systemic corticosteroids or other immunosuppressants, does not result in any scarring, and has not been shown to affect at least 5 percent of exposed areas or total body area.

4. Prior to May 13, 2011, hyperkeratotic folliculitis was not treated with systemic corticosteroids or other immunosuppressants, did not affect at least 20 percent of

-3-

exposed or total body area, and did not result in two or more characteristics of disfigurement.

5. From May 13, 2011, hyperkeratotic folliculitis was not treated with systemic corticosteroids or other immunosuppressants, did not affect at least 40 percent of exposed or total body area, and did not result in four or more characteristics of disfigurement.

CONCLUSIONS OF LAW

1. The August 1998 rating decision that denied the Veteran's claim for service connection for a low back disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).

2. New and material evidence has been received to reopen a claim for service connection for a low back disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(2012).

3. The criteria for an initial compensable rating for herpes simplex II have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321,4.1,4.2,4.7 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

4. The criteria for a rating in excess of 10 percent for hyperkeratotic folliculitis of the neck have not been met prior to May 13, 2011.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2012).

5. The criteria for a rating in excess of 30 percent for hyperkeratotic folliculitis of the neck have not been met from May 13, 2011.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7 (2012): 38 C.F.R. § 4.118, Diagnostic Code 7800 (2012).

-4-

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.	Full Grant

With respect to the Veteran's request to reopen his claim for service connection for a low back disability, the Board finds that new and material evidence has been presented and the claim will be reopened, which represents a full grant of the issue being decided on appeal. Accordingly, assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.	Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2012). Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

1. Herpes Simplex II

With respect to the Veteran's claim for herpes simplex II, the U.S. Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section

-5-

5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, in his October 2005 notice of disagreement (NOD), he appealed the initial disability rating assigned and is presumed to be seeking the maximum benefits available under the law for the appealed issue. Dingess; see also AB v. Brown, 6 Vet. App. 35 (1993). Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a November 2006 SOC which contained, in part, the pertinent criteria for establishing a higher rating. See 38 U.S.C.A. § 7105(d)(1). Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b). See also Dingess. The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim. Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

2. Hyperkeratotic Folliculitis

Prior to the initial adjudication of the Veteran's folliculitis claim, a letter dated in July 2009 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims. See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) {Pelegrini II). He was also notified of the criteria for establishing an effective date and disability rating. See Dingess.

-6-

C. Duty to Assist

The Veteran's service treatment records, VA treatment records, private treatment records, lay statements and hearing transcripts have been associated with the claims file. The Veteran was also afforded VA examinations with respect to his increased rating claims. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's herpes simplex and folliculitis conditions.

Notably, the Veteran reported that his herpes condition was subject to flare-ups. When there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase. See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time). However, as discussed below, the VA examiner noted that the Veteran's condition did not affect daily activities or occupational functioning, and the Veteran reported that his condition was active for a few days each month. In Voerth v. West, the Court found Ardison inapplicable where the Veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999). Accordingly, the Board finds that an additional examination during an active phase of the Veteran's herpes condition is not warranted. Therefore, VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met. 38 C.F.R. § 3.159(c) (4).

As noted above, the Veteran testified at hearings before a DRO and the undersigned VLJ. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.

-7-

3.103(c)(2) requires that DRO or VLJ who chairs a hearing must fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearings, the DRO and VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the DRO and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearings. By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Finally, in the April 2011 remand, the Board instructed that the Veteran be provided with complete notice regarding reopening his low back claim, and that he be afforded VA examinations for his increased rating claims. As discussed above, this development has been accomplished, and the AMC/RO have fully complied with the remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

New and Material Evidence

Historically, the Veteran was denied service connection for a low back disability in an August 1998 rating decision.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier. 38 U.S.C.A. § 7105 (West

-8-

2002 & Supp. 2012); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2012). Thus, the August 1998 decision became final because the appellant did not file a timely appeal.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted. Manio v. Derwinski, 1 Vet. App. 140 (1991). New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2012). Only evidence presented since the last final denial on any basis will be considered in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996). In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination. Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance. Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

-9-

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered. In essence, at the time of the prior denial, the evidence of record did not establish that the Veteran sustained an event, injury, or disease in service that related to his low back.

Since the prior final decision, additional evidence has been added to the claims file. Private treatment records reflect a diagnosis of lumbar strain in August 2004, and the Veteran reported a 1 year history of back pain. At his October 2010 Board hearing, the Veteran testified that he strained his back while moving heavy equipment in service. He first injured his back around 1983. In an October 2012 statement, the Veteran's wife stated that they were married in 1988, and he was having discomfort in his low back at that time.

The Board finds this evidence, particularly the statements of the Veteran and his wife, to be new, as it was not part of the record at the time of the prior final decision. Moreover, it is material, as it relates to a previously unestablished element in the Veteran's claim for service connection. Specifically, the Veteran's statements that he sustained a back injury in service as a result of heavy lifting, and his wife's statements that he experienced back pain during service, address whether the Veteran had an event, injury, or disease in service that gave rise to his current low back condition. Therefore, new and material evidence has been received and the claim is reopened.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits. However, as discussed in the REMAND section below, additional development of the claim is necessary before a decision can be made.

- 10-

Increased Ratings

A. Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012). Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2012).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating." See Fenderson v. West, 12 Vet. App 119 (1999). The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations

- 11-

governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589(1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria. See Massey v. Brown, 1 Vet. App. 204, 208 (1994); but see Mauerhan v. Irincipi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

B. Herpes Simplex II

The Veteran was assigned a noncompensable rating under Diagnostic Code 7820 for his herpes simplex II, which directs evaluations to be assigned under the rating schedule for the skin (7800-7806), depending on the predominant disability. See 38 C.F.R. §4.118, DC 7820.

During the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008. However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008. A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether her disability has worsened since the last review. The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates. See 11 Fed. Reg. 54708 (Sept. 23, 2008). In this case, the Veteran filed his claim prior to the amendment to the rating criteria, and he has not requested a review under the new criteria. As such, his pending claim currently on appeal will be reviewed under the criteria in effect prior to October 23, 2008.

Diagnostic Code 7800 pertains to disfiguring scars of the head, face, or neck and is thus not applicable here.

- 12-

Diagnostic Code 7801 pertains to scars other than on the head, face, or neck that are deep or that cause limited motion. A 10 percent evaluation is assigned for an area or areas exceeding 6 square inches; a 20 percent evaluation is assigned for an area or areas exceeding 12 square inches; a 30 percent evaluation is assigned for an area or areas exceeding 72 square inches; and a 40 percent evaluation is assigned for an area or areas exceeding 144 square inches. 38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provides for a 10 percent evaluation for scars, other than the head, face, or neck that are superficial, do not cause limited motion and have an area or areas of 144 square inches or greater. Diagnostic Code 7803 provides for a 10 percent evaluation for unstable, superficial scars. Diagnostic Code 7804 provides for a 10 percent evaluation for a scar that is superficial and painful. Id.

Diagnostic Code 7805 provides that scars be evaluated on the basis of any related limitation of function of the body part that they affect. Id.

Diagnostic Code 7806 pertains to dermatitis or eczema. A noncompensable evaluation contemplates less than five percent of the entire body or less than five percent of exposed areas affected, and no more than topical therapy required during the past 12-month period. A 10 percent evaluation is warranted for cases with at least five percent, but less than 20 percent of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. A 30 percent evaluation is assigned in cases of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent evaluation is warranted in cases of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. Id.

- 13-

Private treatment records dated April 2005 show the Veteran was treated for an unrelated urinary tract infection. However, notations in the records reflect a history of treatment with Acyclovir. Examination revealed no genital or other lesions. Additional records dated June 2005 and May 2006 reflect similar findings.

A December 2006 letter from the Veteran's treating physician stated that the Veteran had a chronic herpes simplex infection involving the genitalia and buttocks. He was being treated with Acyclovir, and had frequent flares in the noted areas when he went off his medication. Treatment records from December 2006 noted that the Veteran's medication suppressed his condition, with the exception of occasional short flares. The Veteran noted a recent lesion that had since healed.

Records dated November 2008 show no genital lesions were present.

At a March 2009 RO hearing, the Veteran stated that he treated his herpes condition with Acyclovir taken twice per day.

Records dated April 2009 show no genital lesions were present.
A medication history dated through May 2009 lists prescriptions for Acyclovir, Doxycycline Hyclate, Clobetasol, and various other topical and systemic medications.

The Veteran testified at a Travel Board hearing in October 2010. He stated that he continued to treat his condition with Acyclovir twice per day. He experienced outbreaks every two to three months consisting of lesions around the area of his genitals and buttocks. He stated that he would experience breakouts every two to three weeks without the medication. During breakouts, he had difficulty walking and would take some days off from work to allow the flare-up to resolve.

The Veteran underwent a VA examination in May 2011. He reported experiencing flare-ups once or twice per month lasting 4 to 5 days. He continued to treat his condition with Acyclovir. Examination revealed no active herpes lesions. The

- 14-

examiner diagnosed chronic herpes simplex II, and stated that the condition resulted in no function limitations on occupational duties or daily activities.

In an October 2012 statement, the Veteran reported that he experienced flare-ups twice per month, which resulted in physical pain and mental distress. During this time, he could not have a physical relationship with his significant other.

Based on the evidence of record, the Board finds that a compensable rating for herpes simplex is not warranted. Initially, the Board notes that the evidence does not reflect that the Veteran's condition is manifested by chronic or permanent scarring that is deep or results in limited motion or pain. Therefore, ratings under Diagnostic Codes 7801 through 7805 are not appropriate.

With respect to Diagnostic Code 7806, a compensable rating is warranted for use of systemic therapy such as corticosteroids or other immunosuppressive drugs. The use of both terms "systemic therapy" and "topical therapy" in these regulations is important to the Board's analysis. See Lockheed Corp. v. Widnall, 113 F.3d 1225, 1227 (Fed. Cir. 1997) (holding that to interpret a regulation we must look at its plain language and consider the terms in accordance with their common meaning). "Systemic" is defined as pertaining to or affecting the body as a whole. See Dorland's Illustrated Medical Dictionary 1888 (31st ed. 2007). The topical creams the Veteran may have used during the period on appeal, including those classified as corticosteroids or immunosuppressants, would only affect the area covered by herpes simplex II and are adequately addressed under the noncompensable rating criteria for a topical treatment. In addition, while the record reflects that the Veteran has consistently treated his condition with Acyclovir on a daily basis, the Board notes that Acyclovir is an antiviral medication, and not a corticosteroid or immunosuppressant. The evidence does not show that the Veteran treated his condition with a systemic corticosteroid or immunosuppressant.

In addition, a compensable rating is warranted if the Veteran's condition affects at least 5 percent of the entire body or 5 percent of exposed areas. However, this level of symptomatology was not demonstrated at any point. Not only were there no lesions present during the Veteran's VA examination, but the treatment records

- 15-

generated during the period on appeal also consistently reflect no findings of genital lesions.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as flare-ups associated with herpes simplex II. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). The Board finds the Veteran to be generally credible in his reports of the symptoms he experiences. However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology does not describe findings consistent with a compensable rating. The record clearly demonstrates that the Veteran does experience flare-ups and periods of increased symptomatology. However, due to the infrequency of these periods, and in light of the evidence showing multiple periods of inactivity, the Board finds that the overall level of impairment resulting from the Veteran's herpes simplex II does not rise to a compensable level under the rating schedule.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

- 16-

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's herpes simplex II with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above. That is, the Veteran's medication use and the symptoms associated with his outbreaks are specifically contemplated by the rating schedule. There is no indication that the Veteran's condition results in any symptoms that fall so far outside the rating schedule as to render it inadequate.

C. Hyperkeratotic Folliculitis

The Veteran's hyperkeratotic folliculitis of the neck is rated under Diagnostic Code 7819-7800. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. He is assigned a 10 percent rating prior to May 13, 2011, and a 30 percent rating from that date.

- 17-

Here, the Veteran filed his claim after the criteria for rating scars were amended. Therefore, the new criteria are applicable.

Diagnostic Code 7819 provides that benign skin neoplasm should either be evaluated based on disfigurement of the head, face, or neck under Diagnostic Code 7800; as scars under Diagnostic Code 7801 to 7805; or based on impairment of function. 38 C.F.R. § 4.118.

Under Diagnostic Code 7800, disfigurement of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent evaluation. Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent evaluation. Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement warrants a 50 percent evaluation. Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement warrants an 80 percent evaluation. 38 C.F.R. § 4.118, DC 7800 (2008).

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement are as follows: scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyperpigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

- 18-

The Board will also consider Diagnostic Code 7806, which was discussed previously.

Treatment records from February 2008 through February 2009 show the Veteran's folliculitis condition was treated with Doryx, topical Differin, and Kenalog injections. He specifically received injections in February 2008, April 2008, June 2008, November 2008, and February 2009.

Treatment records dated March 2009 show the Veteran had some acne keloidalis nuchae with some improvement status post Kenalog injections. Many areas were flat and resolved. There were 5 lesions that were still raised, firm, and scar-like. There was little to no pruritis. There were also several areas of scar-like 5 to 7 mm hyperpigmented spots on the scalp and upper neck. He was treated with Doryx and intralesional injections.

The Veteran underwent a VA examination in August 2009. He reported constant exudation, ulcer formation, itching, shedding, and crusting association with his condition, which occurred on the head and neck. He treated his condition with Doxycycline, Differin, and Clobetasol. He stated that itching and irritation interfered with concentration. On examination, the Veteran's condition was located on the post-cervical and parietal scalp areas. He had hyperpigmentation of more than six square inches. There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, inflexibility, or limitation of motion. The affected area represented 10 percent of exposed areas and 4 percent of total body area. The examiner stated there was no scarring associated with the condition.

A letter from the Veteran's treating physician dated April 2010 stated that he was being treated with topical and oral antibiotics.

At his October 2010 Travel Board hearing, the Veteran testified that he had lesions on the back and top of his head that continually grew. He received injections which reduced them, but he had to receive new injections every four to six months. He

- 19-

also used an oral antibiotic twice per day. These lesions constantly peeled and itched. It interfered with his concentration and made him self-conscious.

The Veteran underwent a VA examination in May 2011. He reported treating his condition with an oral antibiotic and various topical medications. Every three months, he received intralesional steroid injections. He experienced recurring itching, flaking, and scabbing which were partially controlled by his treatment. There was no impairment of occupational function or daily activities. On examination, the Veteran had eruptions over the occipital area covering approximately 20 sq. cm. Additional eruptions near the occipital-parietal junction covered approximately 5 sq. cm. There were four elevated areas of scarring. The scars were superficial, not painful, and not associated with any limited motion or function. There was thickening typical of keloid scars. In total, all scars and surrounding changes affected 10 percent of exposed body area and 1 percent of total body area. The examiner noted that the Veteran's condition of acne keloidis and his recent lesions were the same disease for which he was service-connected, and again noted that there was no functional limitation on daily activities or occupational duties.

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted prior to May 13, 2011. First, while the Veteran received Kenalog injections for his condition, these steroid injections were intralesional and therefore not systemic. That is, the injections treated the area with lesions, and did not affect the body as a whole. Moreover, he treated his condition with oral antibiotics, not systemic corticosteroids. Therefore, a higher rating based upon use of systemic treatment is not warranted under Diagnostic Code 7806. Similarly, the VA examiner in August 2009 stated that the Veteran's condition affected 10 percent of exposed areas and 4 percent of total body area. A higher 30 percent rating under Diagnostic Code 7806 requires that the condition affect at least 20 percent of exposed or total area.

Under Diagnostic Code 7800, a higher rating requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or two or three characteristics of disfigurement. The evidence does not demonstrate

-20-

and tissue loss or asymmetry of features. During the August 2009 VA examination, only one characteristic of disfigurement (hyperpigmentation of more than six square inches) was noted to be present. The remaining evidence during this period does not demonstrate different findings. Therefore, a higher rating under DC 7800 is not warranted prior to May 13, 2011.

From May 13, 2011, a rating in excess of 30 percent is not warranted. A higher rating under Diagnostic Code 7806 requires near-constant systemic therapy with corticosteroids or immunosuppressants, or an affected area of more than 40 percent of exposed areas or total body area. As discussed earlier, the evidence does not reflect treatment with systemic medications as contemplated by the regulations, and the May 2011 VA examiner stated that only 10 percent of exposed areas and 1 percent of total body area were affected. Therefore, a higher rating under Diagnostic Code 7806 is not warranted from May 13, 2011.

With respect to Diagnostic Code 7800, a higher rating from May 13, 2011 requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or four or five characteristics of disfigurement. Again, no tissue loss or distortion of features was evident during the period on appeal. The May 2011 examiner only noted some elevated scarring and scars that may be more than .6 cm wide. Additional characteristics of disfigurement were not noted. Therefore, a higher rating under Diagnostic Code 7800 is not warranted from May 13, 2011.

As before, the Board must assess the competence and credibility of the Veteran., and acknowledges that he is competent to give evidence about what he observes or experiences. The Board finds the Veteran to be generally credible in his reports of the symptoms he experiences, such as itching and peeling. However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology does not describe findings consistent with a higher rating during either period on appeal.

Finally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. However, with respect to the first

-21-

prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's hyperkeratotic folliculitis with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above. That is, the Veteran's medication use, scarring, and the percentage of areas affected are specifically contemplated by the rating schedule. There is no indication that the Veteran's condition results in any symptoms that fall so far outside the rating schedule as to render it inadequate.

ORDER

The claim for entitlement to service connection for a low back disability is reopened; the appeal is granted to this extent only.

An initial compensable rating for herpes simplex II is denied.
A rating in excess of 10 percent for hyperkeratotic folliculitis of the neck prior to May 13, 2011 is denied.

A rating in excess of 30 percent for hyperkeratotic folliculitis of the neck from May 13, 2011 is denied.

REMAND

As noted above, additional development is necessary in order to fully and fairly adjudicate the Veteran's claim for service connection for a low back disability.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability,

-22-

and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

Here, post-service medical evidence establishes that the Veteran has been diagnosed with low back strain. He has reported experiencing low back strain secondary to heavy lifting in service. Not only is he competent to make such a report, but service treatment records also reflect complaints of low back pain in service. In July 1978, the Veteran complained of a back strain, and examination revealed the presence of spasms. In April 1986, the Veteran complained of low back pain. However, he also reported additional symptoms such as nausea, and was ultimately diagnosed with a viral syndrome.

In light of the Veteran's current diagnosis and the findings in service, a VA examination addressing the nature and etiology of the Veteran's condition should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to address the etiology of any currently diagnosed lumbar spine disabilities. All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail. The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination. If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the

-23-

paper claims file so they can be available to the examiner for review.

Following a review of the claims folder, and physical examination of the Veteran, the examiner should provide an opinion addressing as to whether the Veteran's current lumbar spine disabilities are at least as likely as not (probability of at least 50 percent) etiologically related to (caused or aggravated by, incurred in) the Veteran's active service. In offering this opinion, the examiner should specifically address the July 1978 and April 1986 findings in service, as well as the Veteran's October 2010 hearing testimony and the October 2012 written statements.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. In particular, determine whether the examiner has responded to all questions posed. If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2012).

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated. If

-24-

the claim remains denied, a supplemental statement of the case should be provided to the Veteran. After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

-25-
